This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LINDAMARIE M. LEBLANC-PROVOST,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-36838

 5 ASHLEY JARAMILLO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Sarah Singleton, District Judge

 9 Lindamarie M. LeBlanc-Provost
10 Santa Fe, NM

11 Pro Se Appellee

12 Ashley Jaramillo
13 Sacramento, CA

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 ____________________________
9 LINDA M. VANZI, Chief Judge


10 ____________________________
11 J. MILES HANISEE, Judge